Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As an initial matter, each of claims 15-20 employ the phrase “formed by” to link mention of either of polyorganosiloxane (a1) or (a2) with the combinations of structural units that follow.  This phrase, though, connotes process language, or maybe product-by-process language in the present context, but it does not appear to be Applicants’ objective to claim the polymers in terms of a process by which it is prepared as there are no steps recited.  The Examiner strongly encourages Applicant to replace “is formed by” with “comprises”.
Further, new claims 15 and 16 seem to employ the language of the Specification, for example at [0032], in an attempt to define in more limiting terms the makeup of component (a1) but the intent of that language is unclear.  Whereas the Examiner is confident in his understanding that these claims are contemplating permutations of polyorganosiloxane (a1) where it contains both T units and M units or Q 
The Examiner had previously speculated that, with the language of original claim 2, they were perhaps attempting to disclose a polyorganosiloxane composition comprising linear- and resinous (MQ resin) alkenyl-functional polysiloxanes and an organohydrogensiloxane.  In this connection, it may be the case that the description emphasized with quotation marks is supposed to indicate that (a1) includes two alkenyl-functional polysiloxanes: a first one with M and Q units and a second with D and M units.  Indeed, this seems likely insofar as the fourth and fifth recited permutations are devoid of designations (1) and (2).  Similarly, it might be presumed that the second listed embodiment is supposed to be one where (a1) comprises and alkenyl-functional silicone resin comprised of M and T units and a linear polydiorganosiloxane comprising D and M units.  Of course this is all conjecture and the language should be altered so as to clarify Applicants’ intent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 17, 18, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koellnberger et al., U.S. Patent Application Publication No. 2014/0150972.
Applicant has amended claim 1 to include the description of claim 2 and clarifying language.  Applicant observes that, insofar as claim 2 had been indicated as containing allowable subject matter and its limitations have been inserted into claim 1, claim 1 is now allowable.  However, while amended claim 1 does indeed contain much of the substance of original claim 2, it also contains other limitations 
As for claims 17 and 18, the polyorganohydrogensiloxanes used in the exemplifications relied upon in crafting the rejections are linear polymers comprising M and D units.
Regarding claim 21, the alkenyl-functional polysiloxanes incorporated into the base compositions are vinyl-terminated polydimethylsiloxanes with 220 repeat units.  There are 446 total repeat units in a polymer of this length and the mol contribution of the vinyl groups would therefore be
2/446 = .0045(100) = 0.45 mol%.
Regarding claim 22, the examples are not sufficiently descriptive as to glean the silicon-bound hydrogen content of the organohydrogensiloxane component.  On the other hand, specific permutations of suitable crosslinkers are delineated in column 7, lines 15+ and among them is polyethylhydrogensiloxane for which the mol content of SiH would be about 50 mol%.  
Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The Examiner has surmised that claims 15 and 16 are written in such a way as to stipulate that, if (a1) comprises a MxDy alkene-substituted polysiloxane, than it also comprises an alkenyl-functional MQ resin or MT resin.  (See the Examiner’s earlier analysis of these claims under the heading Claim 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


June 7, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765